DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-16, and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s submitted prior art of Ozawa (P.N. 2005/0140810).
Ozawa discloses an image reproducing apparatus that shows all the limitations recited in the present claims 1, 14, including the feature of a first part, the first part having at least one camera configured to capture images (See Ozawa’s Figure 14, component 141), the feature of a second part having at least one microphone configured to capture at least one audio signal (See Ozawa’s Figure 14, component 141, and Figure 171, 172), the feature of wherein one of the first part or second part is able to move relative to the other part (See the rotation X and Y shown in Ozawa’s Figure 14), the feature of determining a parameter associated with the move (See the rotation detection shown in Ozawa’s Figure 23, component 235) and the feature of generating at least one output audio signal based on the parameter associated with the move and the at least one audio signal as specified in the present claims 
	With regard to claim 2, the feature wherein the first part or the second part is able to move relative to common reference point as specified thereof would be present in Ozawa. (See the components 141 and 144 that can rotate relative to each other as shown in Ozawa’s Figure 14).
With regard to claim 3, the feature of wherein the move is at least one of: a rotation about an axis in common between the first part and the second part; a pitch and/or yaw and/or roll between the first part and the second part; a movement of the first part relative to the second part; and a movement of the second part relative to the first part as specified thereof is present in Ozawa. (See the components 141 and 144 that can rotate relative to each other as shown in Ozawa’s Figure 14).
With regard to claim 4, the feature of wherein the means is further configured to: multiplex the at least one output audio signal and the images captured by the camera; and output the multiplexed at least one output audio signal and the images captured by the camera as specified thereof is present in Ozawa. (See the reproducing apparatus shown in Ozawa’s Figure 13 for the reproduction of both the video and the audio).
With regard to claims 5-6, 9-11, 15-16, and 19-20, the feature of wherein the first part further having at least one further microphone configured to capture at least one further audio signal, wherein the means apparatus is configured to generate at least one output audio signal based on the parameter associated with the move and the at least one audio signal is configured to generate the at least one output audio signal further based on the at least one further audio signal as specified thereof would be present in the cited reference of Ozawa. (See the microphones shown in Ozawa’s Figure 14, components 145, and 146, and furthermore, see Ozawa’s page 7, paragraph [0103], where it is disclosed that the microphone array being maximized in the forward direction where the camera is pointed).

With regard to claim 13, the feature of wherein the at least one output audio signals comprises at least one of: at least one spatial audio signal; at least one non-spatial audio signal; a mono audio signal; a beamformed audio signal; or a shotgun audio signal as specified thereof is present in Ozawa. (See Ozawa’s Figure 23, component 233).
Allowable Subject Matter
Claims 7-8, 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison Martin discloses an audio system comprises one or more speakers 112 situated in an environment 102. The positions of components which are relevant to the audio system are used to adapt how an audio signal is output from the speakers.
Shenoy et al disclose an apparatus and method of audio stabilizing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 8, 2022.